COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Terry Lynn Spies

Appellate case number:      01-14-00925-CR

Trial court case number:    1343443-A

Trial court:                337th District Court of Harris County

       This case was abated and remanded to the trial court on January 15, 2015. In the
abatement order, we directed the trial court to enter findings of fact and conclusions of
law in conjunction with the denial of appellant’s application for a writ of habeas corpus.
The trial court signed its findings of fact and conclusions of law on February 18, 2015,
and the district clerk has filed a supplemental clerk’s record containing the court’s
findings of fact and conclusions of law. Accordingly, we REINSTATE this case on the
Court’s active docket.
       It is so ORDERED.


Judge’s signature:            /s/ Russell Lloyd
                               Acting individually


Date: March 10, 2015